Case 2:21-bk-11627-BB   Doc 1 Filed 03/01/21 Entered 03/01/21 10:10:12   Desc
                         Main Document    Page 1 of 9
Case 2:21-bk-11627-BB   Doc 1 Filed 03/01/21 Entered 03/01/21 10:10:12   Desc
                         Main Document    Page 2 of 9
Case 2:21-bk-11627-BB   Doc 1 Filed 03/01/21 Entered 03/01/21 10:10:12   Desc
                         Main Document    Page 3 of 9
Case 2:21-bk-11627-BB   Doc 1 Filed 03/01/21 Entered 03/01/21 10:10:12   Desc
                         Main Document    Page 4 of 9
Case 2:21-bk-11627-BB   Doc 1 Filed 03/01/21 Entered 03/01/21 10:10:12   Desc
                         Main Document    Page 5 of 9




                    3/1/2021




                                                       3/1/2021
Case 2:21-bk-11627-BB   Doc 1 Filed 03/01/21 Entered 03/01/21 10:10:12   Desc
                         Main Document    Page 6 of 9
Case 2:21-bk-11627-BB   Doc 1 Filed 03/01/21 Entered 03/01/21 10:10:12   Desc
                         Main Document    Page 7 of 9
Case 2:21-bk-11627-BB   Doc 1 Filed 03/01/21 Entered 03/01/21 10:10:12   Desc
                         Main Document    Page 8 of 9
Case 2:21-bk-11627-BB   Doc 1 Filed 03/01/21 Entered 03/01/21 10:10:12   Desc
                         Main Document    Page 9 of 9
